
	
		112th CONGRESS
		2d Session
		S. 1236
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reduce the trafficking of drugs and to
		  prevent human smuggling across the Southwest Border by deterring the
		  construction and use of border tunnels.
	
	
		1.Short titleThis Act may be cited as the
			 Border Tunnel Prevention Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)As the international border between the
			 United States and Mexico becomes more secure, trafficking and smuggling
			 organizations intensify their efforts to enter the United States by increasing
			 the number of tunnels and other subterranean passages between Mexico and the
			 United States.
			(2)Border tunnels are most often used to
			 transport narcotics from Mexico to the United States, but can also be used to
			 transport people and other contraband.
			(3)Between May 1990 and May 2011, law
			 enforcement authorities discovered 137 tunnels, 125 of which have been
			 discovered since September 2001. While law enforcement authorities discovered
			 only 2 tunnels in California between 1990 and 2001, there has been a dramatic
			 increase in the number of border tunnels discovered in California since
			 2001.
			(4)Section 551 of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295) added a new section to
			 title 18, United States Code (18 U.S.C. 555), which—
				(A)criminalizes the construction or financing
			 of an unauthorized tunnel or subterranean passage across an international
			 border into the United States; and
				(B)prohibits any person from recklessly
			 permitting others to construct or use an unauthorized tunnel or subterranean
			 passage on the person's land.
				(5)Any person convicted of using a tunnel or
			 subterranean passage to smuggle aliens, weapons, drugs, terrorists, or illegal
			 goods is subject to an enhanced sentence for the underlying offense. Additional
			 sentence enhancements would further deter tunnel activities and increase
			 prosecutorial options.
			3.DefinitionsIn this Act:
			(1)National security zoneThe term national security
			 zone means any Southwest Border land designated by the Secretary as
			 being at a high risk for border tunnel activity, as authorized under section
			 8(b).
			(2)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(3)Southwest border landThe term Southwest Border land
			 means all parcels of real property in the United States that—
				(A)are located within 1 mile of the
			 international border between the United States and Mexico; and
				(B)are not owned by a Federal, State, tribal,
			 or local government entity.
				4.Attempt or conspiracy to use, construct, or
			 finance a border tunnelSection 555 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(d)Any person who attempts or conspires to
				commit any offense under this section shall be subject to the same penalties as
				those prescribed for the offense, the commission of which was the object of the
				attempt or
				conspiracy.
				.
		5.Authorization for interception of wire,
			 oral, or electronic communicationsSection 2516(1)(c) of title 18, United
			 States Code, is amended by inserting , section 555 (relating to
			 construction or use of international border tunnels) before the
			 semicolon at the end.
		6.Forfeiture
			(a)Criminal forfeitureSection 982(a)(2)(B) of title 18, United
			 States Code, is amended by inserting 555, after
			 545,.
			(b)Civil asset forfeitureAny merchandise introduced into the United
			 States through a tunnel or passage described in section 555(a) of title 18,
			 United States Code, shall be subject to seizure and forfeiture in accordance
			 with section 596(c) of the Tariff Act of 1930 (19 U.S.C. 1595a(c)).
			7.Money laundering designationSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by inserting section 555 (relating to border
			 tunnels), after section 554 (relating to smuggling goods from
			 the United States),.
		8.Notification requirements
			(a)Notification to land ownersThe Secretary is encouraged to annually
			 provide each known nongovernmental owner and tenant of land located in a
			 national security zone with a written notification that describes—
				(1)Federal laws related to the construction of
			 illegal border tunnels; and
				(2)the procedures for reporting violations of
			 such laws to U.S. Immigration and Customs Enforcement.
				(b)Designation of border tunnel high risk
			 areas
				(1)In generalThe Secretary may designate any Southwest
			 Border land that the Secretary has a substantial reason to believe is at a high
			 risk for border tunnel activity as a national security zone.
				(2)PublicationThe Secretary shall—
					(A)publish any designations made under
			 paragraph (1) in the Federal Register; and
					(B)allow appropriate notice and comment in
			 accordance with the chapter 5 of title 5, United States Code (commonly referred
			 to as the Administrative Procedures
			 Act).
					(c)RulemakingNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to carry
			 out this section.
			9.Report
			(a)In generalThe Secretary shall submit an annual report
			 to the congressional committees set forth in subsection (b) that includes a
			 description of—
				(1)the cross border tunnels in Southwest
			 Border land discovered during the reporting period; and
				(2)the needs of the Department of Homeland
			 Security to effectively prevent, investigate and prosecute border tunnel
			 construction on Southwest Border land.
				(b)Congressional committeesThe congressional committees set forth in
			 this subsection are—
				(1)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
				(2)the Committee on the Judiciary of the
			 Senate;
				(3)the Committee on Appropriations of the
			 Senate;
				(4)the Committee on Homeland Security of the House of
			 Representatives;
				(5)the Committee on the Judiciary of the House of
			 Representatives; and
				(6)the Committee on Appropriations of the House of
			 Representatives.
				
	
		
			Passed the Senate
			 January 30, 2012.
			
			Secretary
		
	
	
	
